                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WALT STICKILY                                : CIVIL ACTION
                                             :
              v.                             : NO. 16-6252
                                             :
COUNTY OF LANCASTER, et al.                  :


                                    MEMORANDUM
SCHMEHL, J. /s/ JLS                                           FEBRUARY 15, 2019



      Plaintiff, a former inmate at Lancaster County Prison, brought this action under

42 U.S.C. § 1983, claiming that the individual John Doe defendants were deliberately

indifferent to his serious medical needs. Named as defendants are the County of

Lancaster, two former Wardens of Lancaster County Prison, Dennis Molyneaux and

Paul Smeal, Officer John Does 1-100 (collectively, Lancaster County Defendants),

PrimeCare Medical, Inc, and John Does A-Z (collectively, PrimeCare Defendants).

      Count One asserts a claim against John Does 1-100 from Lancaster County

Prison and John Does A-Z from PrimeCare for deliberate indifference to Plaintiff’s

serious medical needs, which Plaintiff contends resulted in him having to undergo the

amputation of his right lower leg and left toes. Count Two alleges a derivative claim

against defendants County of Lancaster, Wardens Molyneaux and Smeal for failing to

properly train and supervise John Does 1-100 as to proper medical care of inmates in

general and of inmates with diabetes in particular. Count Two also asserts a derivative

claim against PrimeCare for failing to train and supervise its medical personnel, John

Does A-Z. Count Three asserts a claim for negligence against PrimeCare Medical and




                                            1
John Does A-Z while Count IV asserts a claim against PrimeCare Medical and John

Does A-Z for medical malpractice.

       Following the completion of fact discovery the Lancaster County Defendants and

the PrimeCare Defendants filed motions for summary judgment. In his response to the

motions, Plaintiff’s counsel stated that, “Plaintiff hereby stipulates to the dismissal of

Paul Smeal, Dennis Molyneaux, and the John Doe Defendants. This leaves only the

County of Lancaster and PrimeCare as Defendants in this suit.” (ECF 48-1, p.5. n.1). As

a result of Plaintiff’s stipulation, there are no longer any individuals named as

defendants in Count One and therefore, Count One will be dismissed.

       As to Count II, a municipality such as the County of Lancaster may be sued

directly under 42 U.S.C. § 1983 only if the allegedly unconstitutional action “implements

or executes a policy statement, ordinance, regulation, or decision officially adopted and

promulgated by that body’s officers.” Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690,

(1978). A “custom or usage” may also qualify, even if not formally approved by the

official decision making body. Id., at 691. In addition, municipal liability may be based on

the actions of a single official policymaker if that person holds “final authority” to

establish such policy. Pembaur v. City of Cincinnati, 475 U.S. 469, 480–81 (1986).

Municipalities however, may not be held liable under a respondeat superior theory.

Monell, 436 U.S. at 691.

       Likewise, “[a] private corporation contracted by a prison to provide health care for

inmates [such as PrimeCare] cannot be held liable on a respondeat superior theory;

rather, it can only be held liable for constitutional violations if it has a custom or policy

exhibiting deliberate indifference to a prisoner’s serious medical needs.” Henry v.



                                               2
Buskirk, 2011 WL 767540 at * 4 (E.D. Pa. 2011) (citing, Natale v. Camden Co.

Correctional Facility, 318 F.3d 575, 583-584 (3d Cir. 2003).

       Further, it is well-settled that a derivative claim against a municipality such as the

County of Lancaster or a private corporation acting under color of state law such as

PrimeCare can only stand if the Plaintiff can establish an underlying constitutional claim

against an individual employee of that municipality or private corporation. Colllins v. City

of Harker Heights, Tex., 503 U.S. 115, 123-24 (1992); City of Los Angeles v. Heller, 475

U.S. 796, 799 (1986) (“If a person has suffered no constitutional injury at the hands of

[any] individual police officer, the fact that the departmental regulations might have

authorized [unconstitutional action] is quite beside the point.”); Stephens v. City of

Englewood, 689 Fed. Appx. 710, 714 (3d Cir. 2017) (not precedential) (affirming district

court's dismissal of Monell claims against police department and city where plaintiffs

failed to establish an underlying constitutional violation against the individual defendant-

detectives); Kneipp v. Tedder, 95 F. 3d 1199, 1212 n. 26 (3d Cir. 1996) (“Of course, had

there not been an underlying constitutional violation in the first instance, plaintiff’s

‘failure to train’ claim against the City would not stand.”) Williams v. Borough of West

Chester, Pennsylvania, 891 F. 2d 458, 467 (3d Cir. 1989). (“West Chester cannot be

vicariously liable under Monell unless one of West Chester's employees is primarily

liable under section 1983 itself.”)

       Here, Plaintiff’s counsel has stipulated to the dismissal of all the individual John

Doe defendants of the County of Lancaster and PrimeCare. He has also not taken any

steps to substitute the John Doe defendants with the actual name of even one individual

defendant, despite the completion of discovery and the expiration of the applicable



                                               3
statute of limitations. Since there are no longer any individual employees of either the

County of Lancaster or PrimeCare remaining in this action, there can be no primary

liability of any individual and, therefore, no municipal liability against either the County of

Lancaster or PrimeCare. Id. Therefore, judgment will be entered in favor of the County

of Lancaster and PrimeCare and against the Plaintiff on Count Two.

       With respect to Counts Three and Four, under 28 U.S.C. § 1367, a federal court

may exercise supplemental jurisdiction over state law claims “that are so related to

claims in the action within [the court’s] original jurisdiction that they form part of the

same case or controversy under Article III of the United States Constitution.” Stated

otherwise, a prerequisite to the federal court’s exercise of pendent jurisdiction over a

plaintiff’s state law claims is that at least one claim based on the court’s original diversity

or federal question jurisdiction is before the court. See 28 U.S.C. § 1367. When “the

district court has dismissed all claims over which it has original jurisdiction,” the district

court has the express authority to decline to exercise supplemental jurisdiction over any

related state law claims. 28 U.S.C. § 1367(c)(3). See also Growth Horizons, Inc. v. Del.

County, Pa., 983 F.2d 1277, 1285 (3d Cir.1993); Greenwood Partners, L.P. v. Cimnet,

Inc., No. 201CV06624LDD, 2003 WL 22238981, at *4 (E.D. Pa. Sept. 2003) (“a district

court may decline to exercise supplemental jurisdiction if it has dismissed all claims over

which it has original jurisdiction”).

       Here, Plaintiff’s Section 1983 claim was the sole basis of the Court’s original

jurisdiction. For reasons already discussed, the Section 1983 claim fails as a matter of

law. As a result, the Court is well within its right to refuse to exercise supplemental

jurisdiction over Plaintiff’s remaining state law claims. Those claims, therefore, are



                                               4
dismissed under Rule 12(b)(1) for lack of subject matter jurisdiction. Therefore, the

Court will dismiss Counts III and IV without prejudice to Plaintiff bringing these claims in

the appropriate state court.

       An appropriate Order follows.




                                             5
